Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This application is in response to Preliminary Amendment filed on 23 March 2021. Claim 1 has been canceled. Claims 2-31 have been added. Claims 2-31 remain pending.

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 28 December 2020 has been considered by the Examiner.

Continued Prosecution Application
5.	This application is a continuation of Serial No. 15/686,661 filed on 25 August 2017 which is now, US Patent No. 10/902,132, issued on 26 January 2021.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,902,132. Although the claims at issue are not identical, they are not patentably distinct from each other because in both instances, the claims are drawn to towards a method, system, or medium for performing a process for assessing/verifying a particular microelectronics device design representation and providing some indication of the trustworthiness of the representation for FPGA bitstreams.  Similarly, in both instances, a similarity measure may be attained and integrated to determine wherein the indication of trustworthiness includes an assessment as to whether or not the design intent for the expected operation of the microelectronics device configuration is correctly captured and wherein the output is generated by the computer without having to expose proprietary details of the microelectronics device configuration or proprietary details of non-public, protected, binary protected data format corresponding to the microelectronics device configuration.

Allowable Subject Matter
8.	Claims 2-31 are objected to for containing allowable subject matter.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
10.	The prior art, Johnson et al. (Pub No. 2018/0139110) discloses methods and apparatus are disclosed for programming reconfigurable logic devices such as FPGAs in a networked server environment. In one example, a system hosting a network service providing field programmable gate array (FPGA) services includes a network service provider configured to receive a request to implement application logic in a plurality of FPGAs, allocate a computing instance comprising the FPGAs in responses to receiving the request, produce configuration information for programming the FPGAs, and send the configuration information to an allocated computing instance. The system further includes a computing host that is allocated by the network service provider as a computing instance which includes memory, processors configured to execute computer-executable instructions stored in the memory, and the programmed FPGAs.
11.	The prior art, Kean (Pub No. 2008/0270805) discloses a method for protecting intellectual property cores on field programmable gate array. Techniques are used to protect intellectual property cores on field programmable gate arrays. An approach is to associate each field programmable gate array, or a limited number of field programmable gate arrays, with a secret key. Each field programmable gate array may only be properly configured or programmed by an appropriate encrypted bitstream (which includes one or more intellectual property cores). This encrypted bitstream has been encoded by or for the secret key associated with a particular FPGA. Other techniques are also presented in this application and include network-based, nonnetwork-based, software-based, layered, and other approaches. The techniques allow an intellectual property core vendor to charge a customer per-use or per-configuration of their intellectual property. This is because an encrypted bitstream is useable only in a limited number, possibly just one, of the integrated circuits.
12.	The prior art, Keller et al. (Pub No. 2016/0098561) discloses an apparatus for testing, inspecting or screening an electrically powered device for modified or unmodified hardware, firmware or software modifications including Malware, Trojans, adware, improper versioning, worms, or virus and the like, includes an antenna positioned at a distance from the electrically powered device and a signal receiver or sensor for examining a signal from the electrically powered device. The receiver or sensor collects unintended RF energy components emitted by the electrically powered device and includes one or more processors and executable instructions that perform analysis in a response to the acquired signal input while the electrically powered device is active or powered. The characteristics of the collected RF energy may be compared with RF energy characteristics of an unmodified device. The comparison determines one of a modified, unmodified or score of certainty of modified condition of the electrically powered device.
13.	The prior art, Memmi (Pub No. 2007/0168730) discloses a method and system for verifying an integrated circuit using a Model Checker at post-silicon time to improve post-silicon assertion-based verification. A dialog is established between the Model Checker and a fabricated integrated circuit under test (ICUT), to increase the state space which is explored. ICUT-based traces from the integrated current are generated, in part based on initial states and assertions provided by the Model Checker or by a user. The Model Checker verifies the integrated circuit by generating Model Checker-based traces from basic logic, which are reproductions of the ICUT-based traces.
14.	The prior art, Schumacher (US Patent No. 9,529,946) discloses an integrated circuit can include a processor operable to execute program code and an Intellectual Property (IP) modeling block. The IP modeling block can include a first port through which the IP modeling block receives first modeling data and a second port coupled to the processor through which the first IP modeling block communicates with the processor during emulation. The first IP modeling block also can include a power emulation circuit. The power emulation circuit is configured to consume a variable amount of power as specified by the first modeling data received via the first port.
15.	However, none of the prior arts of record, either alone or in combination, discloses all the limitations of independent claims 2, 16, and 19, including but not limited to “generating, by the computer, a set of public configuration expectations corresponding to the publicly-documented, user-verifiable, binary data format description of the microelectronics device configuration and a set of protected configuration expectations corresponding to the non-public, protected, binary data format of the microelectronics device configuration, each expectation providing a representation of an expected operation of a resource within a semiconductor chip configured with a sequence of binary bits or binary instructions contained within the publicly-documented, user-verifiable, binary data format description or the non-public, protected binary data format description of the microelectronics device configuration; comparing, by the computer, each public configuration expectation with each protected configuration expectation to identify (i) matching public configuration expectations and protected configuration expectations and (ii) unmatched public configuration expectations and protected configuration expectations; and generating, by the computer, output information for the microelectronics device configuration based upon the comparing, wherein the output information provides an indication of trustworthiness of the microelectronics device configuration, wherein the indication of trustworthiness includes an assessment as to whether or not the design intent for the expected operation of the microelectronics device configuration is correctly captured, and3082887GRAF et al.Atty Docket No.: JRL-6563-0004 Appl. No. 17/134,704wherein the output information is generated by the computer without having to expose proprietary details of the microelectronics device configuration or proprietary details of non-public, protected, binary protected data format corresponding to the microelectronics device configuration”. Therefore, independent claims 2, 16, and 19 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 2, 16, and 19 are allowable by virtue of their dependence on the independent claims. 
15.	As allowable subject matter has been indicated, Applicant’s reply must either comply with all formal requirements or specifically travers each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, a terminal disclaimer should be filed and an amendment overcoming the claim objections should be made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        September 2, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436